AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


United States of America,
                                                        DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                             Case Number: 2:16-cv-00220-KJD-NJK
Richard C. Shaw, et al.,


                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that default judgment is entered against American Express Centurion Bank. American Express
         Centurion Bank has no interest in or claim to the real property at issue in this case, with the address of
         638 Saint Andrews Road, Henderson, NV 89015.




         1/16/2020
         ____________________                                   DEBRA K. KEMPI
         Date                                                  Clerk



                                                                /s/ M. Reyes
                                                               Deputy Clerk
